Citation Nr: 1703920	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  08-17 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral knee disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a bilateral wrist disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973, from January 1991 to July 1991, from May 2000 to January 2001, and from January 2003 to June 2004, with additional service in the Army National Guard of Puerto Rico.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran was given an opportunity for a hearing at the Board level, which he withdrew in a November 2010 notice.  However, the Veteran attended a formal hearing at the RO before a Decision Review Officer in September 2007.  A copy of the hearing with a transcript has been associated with the claims file.

These claims were most recently before the Board in October 2015, subsequent to remand from the United States Court of Appeals for Veterans' Claims (Court) pursuant to a May 2015 Joint Motion for Remand (JMR).  In its October 2015 remand, the Board directed that the AOJ conduct additional development and readjudicate the claims on their merits.  As discussed more fully below, the AOJ substantially complied with the Board's remand instructions, so the Board may proceed to the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).




FINDINGS OF FACT

1.  The Veteran had service in Southwest Asia during the Persian Gulf War.

2.  The weight of the evidence is against a finding that the Veteran's bilateral elbow disability (diagnosed as degenerative joint disease) either began during or was otherwise caused by his military service; his elbow symptoms are due to a diagnosed condition of known cause and etiology.

3.  The weight of the evidence is against a finding that the Veteran's bilateral knee disability (diagnosed as degenerative joint disease) either began during or was otherwise caused by his military service; his knee symptoms are due to a diagnosed condition of known cause and etiology.

4.  The weight of the evidence is against a finding that the Veteran has a current bilateral wrist disability; the Veteran's wrist symptoms (pain) during the appeal period were diagnosable as a strain (of known cause and etiology) and did not begin during and were not otherwise caused by his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral elbow disability have not been met and the disability may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).

2.  The criteria for service connection for a bilateral knee disability have not been met and the disability may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).

3.  The criteria for service connection for a bilateral wrist disability have not been met and the disability may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice was provided in a December 2005 letter.  The Veteran has also received subsequent notice in letters, supplemental statements of the case, Board decisions, and a Court order (with JMR).  While these subsequent actions cannot satisfy the initial duty to notify (as the 2005 letter did), they certainly have provided the Veteran with continuing notice of what was needed to substantiate these claims.  VA has fulfilled its duty to notify.

With regard to the duty to assist, the claims file contains the Veteran's available service treatment records and post-service medical records.  The Veteran was afforded VA examinations in May 2006, January 2012, August 2012, and April/May 2016.  Taken together, the Board finds that these examinations are adequate; as medical professionals reviewed the Veteran's claims file, conducted physical examinations, and provided detailed rationales for all conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran argues that the April 2016 examination and May 2016 opinions are inadequate.  See June 2016 Letter from Representative (providing detailed argument on this issue).  The representative argues VA did not properly notify the examiner that these claims involved consideration of Gulf War provisions.  On the contrary, the April 2016 DBQ (disability benefits questionnaire) was "Gulf War General Medical Examination," which asked questions pertinent to undiagnosed illnesses, and the May 2016 addendum opinion addressed whether the claimed conditions were related to any environmental hazards/Gulf War service, which clearly demonstrates the examiner knew full well the correct questions to be answered.  The representative points out that part of the examiner's opinion addressed whether any of the claimed conditions were shown in service, and that this was inaccurate since in-service incurrence is not needed for a Gulf War claim.  While that is correct, VA is required to analyze all possible theories of entitlement, to include any possible direct service connection if presumptive provisions do not warrant a grant of service connection.  It was not error, then, for the examiner to address this aspect of the pending claims for service connection. 

With respect to the elbows and knees, the Veteran argues that the prior medical evidence was inconsistent regarding the existence of diagnosable elbow or knee conditions and the 2016 examinations and opinions "fail to clarify the inconsistencies in the record, the sole purpose of the remand."  Id.  He also argues that prior medical evidence fails to show a diagnosis prior to August 2012, so his complaints of pain constitute an undiagnosed illness prior to August 2012 and he is entitled to presumptive service connection under 38 C.F.R. § 3.317.  With respect to whether the 2016 examinations and opinions resolve inconsistencies in the record, the Board finds that they do.  The particular findings will be discussed in more detail below, but the examiner opined that the Veteran had diagnosable conditions in 2006 with a clear etiology and that the elbow and knee conditions were not attributable to active service or exposure to any environmental hazards.  See May 2016 VA Examination Report (indicating diagnoses with onset in 2006 of osteoarthritis of the bilateral elbows and bilateral knee degenerative joint disease).  In reaching that conclusion, the examiner expressly indicated that he was providing an "opinion regarding conflicting medical evidence."  See May 2016 VA Exam Addendum Opinion.

With respect to the wrists, the Veteran argues that the examiner failed to diagnose any wrist condition and provided an inadequate rationale for his conclusion that the claimed wrist condition "is not an undiagnosed illness, there is no illness found at this examination."  See June 2016 Letter from Representative.  Notably, "there is no reasons-and-bases requirement imposed on medical examiners."  Acevedo v. Shinseki, 25 Vet.App. 286, 293 (2012); see also Monzingo v. Shinseki, 26 Vet.App. 97, 106 (2012) (there is no requirement that an examination report "explicitly lay out the examiner's journey from the facts to a conclusion").  Viewed as a whole, the examinations and opinions document that the Veteran does not have current complaints of pain, indicate that there are no current physical or pathological findings to explain past complaints of pain, and identify the most likely cause of the prior complaints of pain as "strain."  See May 2016 VA Exam Addendum Opinion ("conditions in patient's....wrists (a strain)....are not Gulf War related....Conditions are of clear and specific known etiology, and cause.  Actual mentioned conditions are due to repetitive use and due to aging.").  The lack of a current diagnosis or current complaints of pain together with the express finding that the patient had wrist strains indicates to the Board that the examiner concluded, after reviewing all of the pertinent medical evidence, that the Veteran's prior complaints of wrist pain were due to a strain or strains rather than to an undiagnosed illness or chronic multisymptom illness.  The Board acknowledges there may be other interpretations of the April and May 2016 examinations and opinions.  See June 2016 Letter from Representative (assuming that the examiner concluded that the Veteran did not have an undiagnosed illness solely "because the Veteran was not experiencing pain at [the time of the examination]", but failing to account for the examiner's finding of prior wrist strain(s)).  The most reasonable interpretation of the report, particularly in light of all the medical evidence of record, is that the Veteran's prior complaints of wrist pain were due to strains rather than to any undiagnosed illness as that term is used in the regulations.  The opinion is based on adequate facts and the conclusion is adequately described to make a decision on the merits of this claim.

Aside from the request for additional examinations and/or opinions addressed above, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist.

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Special service connection rules exist for Persian Gulf Veterans.  A condition will be afforded the Persian Gulf War presumption if it is deemed a "qualifying chronic disability" resulting from any of the following (or any combination of the following):  (A) an undiagnosed illnesses; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as (1) chronic fatigue syndrome, (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders.  See 38 C.F.R. § 3.317 (a)(2)(i).  If a veteran has an illness other than chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, it is solely a medical determination whether that illness qualifies as a "medically unexplained chronic multisymptom illness."  See 38 C.F.R. § 3.317(a)(2)(i)(B); 75 Fed. Reg. 61995, 61996  (Oct. 7, 2010).

To warrant service connection, there must be manifest objective indications of a qualifying chronic disability either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a compensable degree within the presumptive period after such service.  38 C.F.R. § 3.317 (a)(1)(i).  (The presumptive period has not yet closed.)  Objective indications include joint and muscle pain.  38 C.F.R. § 3.317(b).  As with presumptive service connection, there is no nexus requirement.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III. Analysis

The Veteran seeks service connection for bilateral wrist, elbow, and knee disabilities, which he attributes to service in the Persian Gulf.  The Veteran's service treatment records do not reveal any diagnosis, treatment, or complaints of wrist, elbow, or knee disabilities or symptoms thereof.  Examinations conducted throughout service (February 1974, July 1983, June 1991, and December 2000) show no complaints of wrist, elbow, or knee pain and reveal no abnormalities in the Veteran's upper extremities, lower extremities, or musculoskeletal system.  Furthermore, in Reports of Medical History (February 1974, July 1983, October 1989, June 1990, October 1991, and September 1994), the Veteran answered "no" to "have you had or have you now" swollen or painful joints or "trick" or locked knee.  See also December 2000 Report of Medical Examination (indicating upper and lower extremities and "spine, other musculoskeletal" were all normal).

Service records during his National Guard service subsequent to his active duty likewise affirmatively indicate normal joints and the absence of pain in the wrists, elbows, and/or knees.  See February 2005 Report of Medical Examination (indicating upper and lower extremities and "spine, other musculoskeletal" were all normal); March 2005 Annual Medical Certificate (indicating no current medical problems and no medical problems since his last physical examination); May 2005 Report of Medical History (indicating no to: "painful shoulder, elbow, or wrist"; "arthritis, rheumatism, or bursitis"; foot trouble; "impaired use of arms, legs, hands, or feet"; "swollen or painful joints"; "knee trouble"; or other complaints of pain (whether in the joints, muscles, or otherwise); July 2005 Annual Medical Certificate (indicating he had a current medical/dental problem and that he had had "medical or dental problems since [his] last periodic physical examination", but listing only "mild prostatitis" as explanation for the positive answers; physician also noted BPH and prostatitis).

The Board has considered the Veteran's lay statements that there is a relationship between his bilateral wrist, elbow, and knee conditions and service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disabilities at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.

Moreover, to the extent the Veteran is credible and competent as to his observations, his general lay assertions are outweighed by the specific and reasoned conclusions of the health care professionals discussed below.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  Therefore, the Board finds that the Veteran's lay opinion is not entitled to probative weight as compared to the medical evidence of record, particularly including the 2016 VA examiner's opinions.

Elbows

The Veteran was afforded a joints VA examination in May 2006.  He reported elbow, knee, and wrist pain that is accompanied by stiffness.  The Veteran rated his pain as a 3/10 and a 7/10 during flare-ups.  He denied swelling, giving way, locking, and limitation of motion.  He stated that his pain is triggered by cloudy or rainy days and is relieved by hot showers and medication.  On examination, his forward flexion was to 145 degrees, and extension was to 0 degrees.  The VA examiner did not observe any pain on motion, or functional loss.  On repetitive testing, there was no pain, fatigue, or weakness.  There was no evidence of tenderness upon palpation, edema, effusion, or redness.  X-rays showed osteopenia of the elbow and degenerative spurring at the proximal ulna.  However, the diagnosis was unremarkable elbow examination.

The Veteran was afforded another VA examination for his elbows in January 2012.  The results of the January 2012 examination were consistent with the results of the May 2006 examination.  However, on physical examination, right elbow flexion was to 145 degrees, with pain at 5 degrees.  Left elbow flexion was to 145 degrees, with pain at 0 degrees.  Extension of both elbows was to 0 degrees, with no objective evidence of pain.  There was no additional limitation of motion after repetitive testing.  The VA examiner did not observe any functional loss of the upper extremities.  The diagnosis was bilateral elbow arthralgia.  The VA examiner noted that the Veteran did not show any deficits in his elbow joints.  He also indicated that he saw no evidence of any complaints or sick calls during service or for years thereafter.  Therefore, he opined that the Veteran's elbow condition is less likely than not related to service.

May 2012 x-rays show mild degenerative joint disease of the elbow. 

The Veteran underwent another VA examination in August 2012, where he reported elbow pain since 2005.  On physical examination of both elbows, the Veteran's flexion was to 145 degrees and extension to 0 degrees. There was no objective evidence of pain. The Veteran also did not exhibit any additional limitations in his range of motion after repetitive testing.  The diagnosis was mild degenerative disc disease at bilateral elbow joint.  The examiner opined that the Veteran's elbow condition is less likely than not related to military service.  The examiner reasoned that the Veteran' service treatment records are silent toward any complaint, medical evaluation, and/or radiographic findings regarding an elbow condition.  The VA examiner also noted that mild degenerative joint disease of the elbow joint was diagnosed in 2012, several years after active duty service.  He opined that the condition was most likely due to the normal progression of aging.

Most recently, the Veteran underwent an examination in April 2016 (with a full report signed May 2016).  The examiner diagnosed osteoarthritis of the elbows (bilaterally) with onset in 2006.  The Veteran reported weekly flare-ups lasting hours with loss of strength.  Ranges of motion were all normal with pain on flexion (in the olecranon area) and with weight-bearing.  The Veteran was able to complete repetitive use testing with no additional loss of function or range of motion.  The examiner noted that the examination was medically consistent with the Veteran's reports of flare-ups and limitations after repetitive use, but that the examiner could only speculate as to any additional functional loss during flare-ups or after repetitive use.  Muscle strength was all normal and there was no muscle atrophy.  The examiner indicated there were no other abnormalities.  In his April 2016 report, the examiner indicated that the Veteran did not have any diagnosed illnesses for which no etiology was established.  He also indicated the Veteran had no additional signs and/or symptoms other than those reflected in the DBQ.  The examiner stated that the actual conditions in affected areas are mainly due to aging and are not related to Gulf War environmental exposure.  In a May 2016 Addendum Opinion, the examiner noted he was providing an "opinion regarding conflicting medical evidence" and stated that the patient's conditions, including degenerative joint disease of the elbows and knees as well as "a strain" of the wrists, were "not Gulf War related (not related to any environmental hazards)."  He explained that the "conditions are of clear and specific known etiology and cause."  He further opined that the "actual mentioned conditions are due to repetitive use and due to aging."  He explained that there was no evidence that any of the conditions were incurred during service.

Based on the evidence on record, the Board finds that service connection on a direct basis is not warranted.  There is no competent evidence linking the Veteran's current bilateral elbow disability to service.  Service records do not show any complaints, diagnosis, or treatment for an elbow disability.  Post-service treatment records also do not attribute the Veteran's bilateral elbow disability to his Persian Gulf service.  The January 2012 and August 2012 VA examiners opined that the Veteran's elbow condition is less likely than not related to service.  In providing this opinion, the January 2012 examiner relied on the lack of complaints or sick calls of an elbow disability during service.  The August 2012 VA examiner reasoned that the Veteran's service treatment records are silent toward any complaints, medical evaluation, and/or radiographic findings regarding an elbow condition and that the elbow condition was first diagnosed several years after active duty service.  He concluded that the condition is most likely due to the normal progression of aging. Likewise the April 2016 VA examiner opined that the evidence was against finding direct service connection for largely the same reasons.

Taken together, the Board finds that these opinions are highly probative with respect to direct service connection, as the examiners are medical professionals who possess the necessary education, training, and expertise to provide the requested opinions.  In addition, the 2016 examiner, in particular, provided an adequate rationale for his opinions.  The Board recognizes, and so discounts, the probative value of the August 2012 opinion in that it relies on a 2012 diagnosis rather than, as the 2016 examiner opined and the Board finds, a condition first diagnosable in 2006.

To the extent there is disagreement among the reports as to the correct diagnosis and/or the date the condition was diagnosable, the Board places greater weight on the 2016 opinion as it was offered expressly to resolve the inconsistencies and the resolution makes a coherent whole out of the evidence, particularly including the abnormalities noted in the May 2006 diagnostic imaging reports (but lack of diagnoses after physical examination).

Knees

The Board also finds that service connection is not warranted for the Veteran's bilateral knee disability.  As discussed above, the Veteran's service treatment records do not reveal any diagnosis, treatment, or complaints of a knee disability and, in fact, affirmatively disclaim any symptoms up to and through July 2005. 

At the May 2006 VA examination, the Veteran reported knee pain that is accompanied by stiffness.  The Veteran rated his pain as a 3/10 and a 7/10 during flare-ups.  He denied swelling, giving way, locking, and limitation of motion.  He stated that his pain is triggered by cloudy or rainy days and is relieved by hot showers and medication.  On examination, his flexion was to 140 degrees, and extension was to 0 degrees.  Instability tests were negative.  The VA examiner did not observe any pain on motion, or functional loss.  On repetitive testing, the Veteran was asked to perform squatting.  The VA examiner did not observe any pain, fatigue, or weakness.  However, on repetitive flexion, there was mild pain at the inferior patellar pole, without any evidence of weakness, fatigue, or further functional loss.  There was no evidence of limitation of motion after repetitive testing, tenderness upon palpation, edema, effusion, or redness.  X-rays showed mild degenerative joint disease of the knee.  However, the diagnosis was unremarkable knee examination.

The Veteran was afforded another VA examination for his knees in January 2012.  On examination, his flexion was to 140 degrees, and extension was to 0 degrees for both knees.  The Veteran's range of motion remained the same after repetitive testing.  The VA examiner did not observe any functional loss of the lower extremities.  Instability tests were normal.  The diagnosis was bilateral knee arthralgia.  The VA examiner noted that there is no evidence of any complaints or sick calls or abnormalities in the knees during service or years thereafter.  Therefore, he opined that the Veteran's bilateral knee condition is less likely than not related to service.

The Veteran underwent another VA examination in August 2012, where he reported crepitus and bilateral knee pain since 2005.  On physical examination, the Veteran's flexion was to 140 degrees and extension to 0 degrees.  There was no objective evidence of pain.  The Veteran also did not exhibit any additional limitations in his range of motion after repetitive testing.  There was no evidence of functional loss and joint stability tests were normal.  The diagnosis was degenerative enthesopathy at insertion of the quadriceps.  The examiner opined that the Veteran's bilateral knee condition is less likely than not related to military service.  The examiner reasoned that the Veteran's service treatment records are silent toward any complaint, medical evaluation, and/or radiographic findings regarding a bilateral knee condition.  The VA examiner also noted that degenerative enthesopathy at insertion of the quadriceps was diagnosed in 2012; several years after active duty service and is most likely due to the normal progression of aging. 

The April 2016 VA examination (including review of the claims file) resulted in a diagnosis of knee joint osteoarthritis (bilateral) with onset in 2006.  At the examination, the Veteran reported weekly flare-ups lasting hours with loss of standing and ambulation tolerance.  Range of motion testing was all normal, but with pain on flexion, evidence of pain on weight bearing, and objective evidence of localized tenderness or pain on palpation (bilaterally, peripatellar).  The examiner indicated the pain caused functional loss.  Repetitive use testing was performed and did not result in any additional functional loss or limitation of range of motion.  The examination was medically consistent with the Veteran's statements describing flare-ups and functional loss with repetitive use over time.  The examiner could not opine on the degree of functional loss as claimed by the Veteran without resort to speculation.  Muscle strength was normal and there was no muscle atrophy.  Remaining physical examination (e.g. stability testing) was normal with no other pertinent physical findings, complications, conditions, signs or symptoms noted.  

The examiner stated that the actual conditions in affected areas are mainly due to aging and are not related to Gulf War environmental exposure.  In a May 2016 Addendum Opinion, the examiner noted he was providing an "opinion regarding conflicting medical evidence" and stated that the patient's conditions, including degenerative joint disease of the knees, were "not Gulf War related (not related to any environmental hazards)."  He explained that the "conditions are of clear and specific known etiology and cause."  He further opined that the "actual mentioned conditions are due to repetitive use and due to aging."  He explained that there was no evidence that any of the conditions were incurred during service.

Based on the evidence on record, the Board finds that service connection on a direct basis is not warranted.  There is no competent evidence linking the Veteran's current bilateral knee condition to service.  Service records do not show any complaints, diagnosis, or treatment for a knee condition or knee pain.  Post-service treatment records also do not attribute the Veteran's bilateral knee condition to his Persian Gulf service.  As discussed above, the January 2012, August 2012, and April/May 2016 VA examiners each opined that the Veteran's bilateral knee condition is less likely than not related to service.  The examiners relied on the lack of complaints or sick calls or any knee problems during service, a delay in diagnosis until years after his active service, and that the condition is consistent with the normal progression of aging.

The Board finds that, collectively, these opinions are highly probative with respect to direct service connection, as the examiners are medical professionals who possess the necessary education, training, and expertise to provide the requested opinions.  In addition, the 2016 examiner, in particular, provided an adequate rationale for his opinions.  

For the same reasons discussed above in connection with the elbow claims, the Board discounts the probative value of the August 2012 opinion and places greater weight on the 2016 opinion that the bilateral knee disability was diagnosable in 2006 but is not related to the Veteran's active service.

Elbows and Knees:  Service Connection on a Presumptive Basis

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current bilateral elbow and knee conditions manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's current conditions manifested in service, or that the Veteran had chronic elbow and knee problems during active service or a continuity of symptoms after active service.

In addition, service connection is not warranted under 38 C.F.R. § 3.317.  Although the Veteran served in Southwest Asia, the preponderance of the medical evidence of record establishes that the Veteran's bilateral elbow and knee conditions can be attributed to known clinical diagnoses.  Specifically, the Veteran's bilateral elbow and knee conditions have been clinically diagnosed as degenerative joint disease.  Because the Veteran's bilateral elbow and knee conditions are diagnosable conditions, service connection for either of the conditions as an undiagnosed illness is not warranted.  38 C.F.R. § 3.317.

The Veteran argues that, although the most recent examination provides a diagnosis, the diagnosis relates to his current condition and does not preclude finding that he had an undiagnosed illness prior to being diagnosed with degenerative joint disease of the elbows and knees.  See June 2016 Letter from Representative (citing McClain v. Nicholson, 21 Vet.App. 319, for the proposition that a Veteran need only show that he suffered from a disability at some point between the filing of the claim and the Board's final decision).  The Board acknowledges that it would be legally permissible to grant service connection for a condition that existed at some point during the period on appeal, but finds that the weight of the evidence is against finding that the Veteran had an undiagnosed illness, as that term is used in the regulations, affecting his elbows or knees at any time during the period on appeal.

The May 2016 VA Addendum Opinion (and the report on the April 2016 VA examination) indicate that the Veteran's subjective symptoms of elbow and wrist pain are attributable to the diagnosed conditions and that those conditions have been diagnosable since 2006.  In the section of this decision titled "Duties to Notify and Assist", the Board has already discussed its reading of the April 2016 and May 2016 statements by the VA examiner.  The Board's finding that the 2016 examinations and opinions resolve inconsistencies in the record is based in significant part on the fact that the examiner expressly indicated that his May 2016 VA Addendum Opinion was for the purpose of resolving conflicting opinions, that he indicated in his reports that the elbow and knee conditions were diagnosable in 2006, and that the Veteran's claimed conditions (which are characterized by the symptoms the Veteran has alleged throughout the appeal period) were attributable to the diagnosed conditions (i.e. degenerative joint disease).  The Board also notes that 2006 was the year in which imaging studies first indicated abnormalities of the elbows and knees.  Thus, the most natural reading and synthesis of the 2016 VA examiner's reports and opinions is that the diagnosed conditions existed throughout the appeal period and were first diagnosable with the first imaging studies.  Any other interpretation would require assuming the examiner was mistaken that there was a diagnosis in 2006, rather than that the documented clinical findings (including the May 2006 imaging studies) are sufficient to establish a diagnosis as of 2006.  

With respect to the last few months of 2005 and the first few months of 2006 prior to the May 2006 diagnostic imaging, the Board finds that the weight of the evidence is against finding that the Veteran had an undiagnosed illness during that period.  It is a matter within common knowledge that degenerative joint disease does not appear on a specific date.  It is also within common knowledge that the condition can only be conclusively diagnosed through diagnostic imaging.  See, e.g., 38 C.F.R. § 4.71a, DC 5003 (requiring degenerative arthritis to be established by X-ray findings to be rated on limitation of motion).  As previously noted, the Veteran has alleged a continuity of the type and character of symptoms throughout the appeal period.  In light of these facts and the 2016 examiner's opinions, the greater weight of the evidence indicates that the Veteran's symptoms (e.g. pain) were at all times due to "conditions...of clear and specific known etiology and cause,"  specifically developing degenerative joint disease of the elbows and knees.  May 2016 VA Addendum Opinion.  Here, there was a passage of roughly seven (7) months between the claim and diagnostic imaging which first evidenced degenerative changes in the elbows and knees.  The evidence is against finding that the Veteran had an undiagnosed illness in the short period between filing of the claim and the diagnostic imaging which first enabled a diagnosis.  There is certainly no competent evidence suggesting this was the case.

The Board rejects the Veteran's argument to the contrary in that it is based on an interpretation of 38 C.F.R. § 3.317 that requires service connection where symptoms are attributable to a condition that, although present when the claim was filed, was not actually diagnosed until later.  Neither the regulation nor the explanation included in promulgating the final rule supports any such interpretation.  38 C.F.R. § 3.317 ("VA will pay compensation...to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability"); Compensation for Certain Undiagnosed Illnesses, 60 Fed.Reg. 6660, 6661-62 (Feb. 3, 1995) (discussing standards for concluding that signs or symptoms constitute or are attributable to a qualifying chronic disability such as an undiagnosed illness).  If such an interpretation were adopted, service connection under section 3.317 would be warranted any time symptoms appeared prior to a diagnosis.  That is not the intent or effect of either the statute or implementing regulations.  Id.

The May 2015 JMR granted by the Court stated that the Board should provide an adequate statement of reasons or bases as to whether the plain language of the regulation applies to the Veteran's conditions on appeal.  As the discussion above establishes with respect to the elbows and knees, the plain language of section 3.317 does not apply to the Veteran's elbow and knee conditions.  His conditions are not manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  As noted, the greater weight of the medical evidence establishes that the "conditions are of clear and specific known etiology and cause" and that the Veteran's degenerative joint disease of the elbows and knees is "due to repetitive use and due to aging."  See May 2016 VA Addendum Opinion.  Thus, it is not the case that the Veteran's conditions "cannot be attributed to any known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii).

Moreover, the Veteran's primary sign or symptom is joint pain (specifically, in the wrists, elbows, and knees).  While joint pain "may be [a] manifestation[] of undiagnosed illness or medically unexplained chronic multisymptom illness", see 38 C.F.R. § 3.317(b)(5), this does not mean that every subjective complaint of joint pain constitutes an undiagnosed illness or medically unexplained multisymptom illness.  See Compensation for Certain Undiagnosed Illnesses, 60 Fed.Reg. 6660, 6661 (Feb. 3, 1995) (noting that a single sign or symptom may be sufficient to establish entitlement under § 3.317 provided "it is determined to be the result of an undiagnosed illness"); 38 C.F.R. §§ 3.317(a)(1) (requiring "objective indications of a qualifying chronic disability") and (a)(3) (clarifying that "objective indications of chronic disability" include both "objective evidence perceptible to an examining physician" and "other, non-medical indicators that are capable of independent verification").  Here, the Veteran's elbow and knee symptoms are the result of "clear and specific known etiology and cause", i.e. degenerative joint disease caused by aging and repetitive use, not an undiagnosed illness or medical unexplained multisymptom illness.  The 2016 VA examiner specifically found that there were no diagnosed illnesses for which no etiology was established and that the Veteran did not report any additional signs and/or symptoms not addressed in the DBQs.

The evidence is against finding that, under the plain language of the regulation, the Veteran had, at any point during the appeal period, an undiagnosed illness or medically unexplained chronic multisymptom illness.  The conditions have been diagnosed and medically explained.  (As discussed above, the fact that the diagnosable symptoms were, at some point, not diagnosed, does not meet the criteria for service connection under section 3.317.)

The evidence is not in equipoise, but is against the Veteran's elbow and knee claims on either a direct or a presumptive basis.  Gilbert, 1 Vet.App. at 53-56.  The Veteran's claims of entitlement to service connection for bilateral elbow disabilities and bilateral knee disabilities are denied.

Wrists

The Veteran also seeks service connection for a bilateral wrist disability, which he attributes to service in the Persian Gulf.  As noted earlier in discussion of the medical evidence, the Veteran's service treatment records reveal no complaints, diagnosis, or treatment for a wrist condition and contain specific indications that the Veteran did not have joint pain or any abnormalities of the upper extremities at least as late as July 2005.

The Veteran was afforded a VA examination in May 2006.  On examination, the Veteran's dorsiflexion was to 70 degrees, plantar flexion was to 80 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 45 degrees.  There was no evidence of pain or functional loss.  The Veteran showed no signs of edema, effusion, or redness. X-ray results did not reveal a wrist condition.  The diagnosis was unremarkable wrist examination.

The Veteran was evaluated in January 2012, where he complained of wrist pain.  On examination, the Veteran's dorsiflexion was to 70 degrees, plantar flexion was to 80 degrees, with no evidence of pain.  The Veteran's range of motion was not additionally limited after repetitive testing and no functional loss was observed.  The diagnosis was arthralgia.  The VA examiner opined the Veteran's bilateral wrist condition is less likely than not related to military service.  He reasoned that there is no evidence of sick calls, x-rays abnormalities, or treatment during service or years thereafter.

Another VA examination was conducted in August 2012, where he reported wrist pain since 2005.  On examination, the Veteran's dorsiflexion was to 70 degrees, plantar flexion was to 80 degrees, with no evidence of pain.  The Veteran's range of motion was not additionally limited after repetitive testing and no functional loss was observed.  The VA examiner noted that no pathology was found clinically and by radiography at the wrists bilaterally.  She further opined that the Veteran's wrist condition is not an undiagnosed illness.

Most recently, an April 2016 VA examination resulted in current findings with respect to the wrists of "no pain, no conditions."  The examiner noted the lack of pain, no reports of flare-ups, no reports of functional loss or functional impairment, range of motion, muscle strength, and other explicit findings were normal.  Imaging studies were performed and revealed no degenerative or traumatic arthritis.  In his May 2016 VA Addendum Opinion resolving the conflicting medical evidence (e.g. prior complaints of pain, diagnosis of unremarkable examination, and diagnoses of "arthralgia"), the examiner concluded that the Veteran's wrist condition was "a strain."  He further opined that the claimed wrist condition was "not Gulf War related (not related to any environmental hazards)", was "of clear and specific known etiology and cause", and was "due to repetitive use and due to aging."  He further concluded that there was no evidence of a wrist condition during service. 

The Board finds that the Veteran is not entitled to service connection on a direct basis for his claimed wrist condition.  The evidence is against finding that the Veteran has a bilateral wrist disability that is linked to any event or injury during his active service.  While the January 2012 VA examiner diagnosed arthralgia, the more recent 2016 VA examiner was able to review the entire record and concluded that the most likely diagnosis for the reported wrist pain was a strain.  Moreover, the 2016 VA examiner's opinion that the condition was not incurred in or caused by any event or injury (e.g. exposure to environmental hazards) in service is persuasive.

Also, the Veteran is not entitled to service connection under § 3.303(b), or on a presumptive basis under §§ 3.307(a)(3), or 3.317.  The competent evidence does not reflect that the Veteran has a chronic condition under § 3.309(a), or a qualifying chronic disability, including resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness.  See § 3.317(a), (c); Walker, 708 F.3d at 1331.  The August 2012 VA examiner considered the Veteran's complaints of wrist pain since 2005, but found that the Veteran did not have an undiagnosed illness.  The Board previously determined that an additional opinion was required to more fully address and discuss the Veteran's wrist condition, so now assigns no probative weight the 2012 examiner's conclusory statement.  The subsequent 2016 examination, however, resulted in a more explicit and more fully developed opinion.  As discussed above, the April 2016 VA examinations and May 2016 VA Addendum Opinion establish that the Veteran's prior complaints of wrist pain were not related to an undiagnosed illness or medically unexplained chronic multisymptom illness, but were instead diagnosable as a wrist strain.  Thus, it is not the case that the Veteran's wrist complaints "cannot be attributed to any known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); see also 75 Fed. Reg. 61995, 61996  (Oct. 7, 2010) (clarifying that "chronic multisymptom illnesses of partially understood etiology and pathophysiology" are not "medically unexplained").

As discussed above, the subjective complaints of joint pain are not, on this record, sufficient to meet the criteria for presumptive service connection under section 3.317, including because the various joint conditions, including the wrist condition, are the result of "clear and specific known etiology and cause."  May 2016 VA Addendum Opinion.  The 2016 VA examiner found that there were no diagnosed illnesses for which no etiology was established and that the Veteran did not report any additional signs and/or symptoms not addressed in the DBQs.  The evidence is against finding that, under the plain language of the regulation, the Veteran had, at any point during the appeal period, an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(1)(ii); 75 Fed. Reg. 61995, 61996  (Oct. 7, 2010).

The Board reiterates that it has rejected the Veteran's argument that the 2016 VA examination and opinions were inadequate because, the Veteran asserts, the negative opinion was based on the fact that the Veteran "was not experiencing pain at the time."  In fact, as discussed above, the examiner concluded that the Veteran's prior complaints of pain were most likely the result of a wrist strain and that he had no current complaints of pain.  He also reviewed the entire medical record, including the service treatment records summarized above, the diagnostic imaging, and his own physical examination.  The Veteran's argument that he has an undiagnosed illness is premised on his belief that he "suffers from unexplained joint pain in not only his wrist, but also his knees and elbows."  See June 2016 Letter from Representative.  However, the pain in the Veteran's elbows and knees has been attributed to diagnosed conditions that were noted on the May 2006 diagnostic imaging studies.  See May 2006 VA Examination; April 2016 VA Examination; May 2016 Addendum Opinion.  Given this fact and the other evidence of record, the 2016 VA examiner concluded, as did the August 2012 VA examiner, that the Veteran does not have an undiagnosed illness manifested (in whole or in part) by joint pain.  In short, the Board rejects the Veteran's arguments because their factual bases are inconsistent with the Board's factual findings.

The evidence is not in equipoise, but is against the Veteran's wrist claim on either a direct or a presumptive basis.  Gilbert, 1 Vet.App. at 53-56.  The Veteran's claim of entitlement to service connection for a bilateral wrist disability is denied.


ORDER

Service connection for a bilateral elbow disability, to include as due to an undiagnosed illness is denied.

 Service connection for a bilateral knee disability, to include as due to an undiagnosed illness is denied.

 Service connection for a bilateral wrist disability, to include as due to an undiagnosed illness is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


